Citation Nr: 1110396	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-34 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to December 22, 2005 and from April 1, 2006, and in excess of 20 percent from December 22, 2009 for residuals of a left knee injury with traumatic arthritis (hereafter a left knee disability). 

2.  Entitlement to a rating in excess of 10 percent prior to May 20, 2005 and from July 1, 2005, and in excess of 20 percent from December 22, 2009 for residuals of a right ankle injury with traumatic arthritis (hereafter a right ankle disability). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1988 and from June 1989 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the RO in St. Louis, Missouri.  In this decision, the RO assigned a 10 percent rating for the Veteran's right ankle disability effective March 28, 2005, a temporary 100 percent rating effective May 20, 2005 based on surgical or other treatment necessitating convalescence, and a noncompensable evaluation effective July 1, 2005.  With respect to the Veteran's left knee disability, the RO continued the 10 percent evaluation. 

In an April 2006 rating decision, a temporary 100 percent evaluation was assigned effective December 22, 2005 for the Veteran's left knee disability based on surgical or other treatment necessitating convalescence.  This temporary total evaluation was extended from January 31, 2006 to March 31, 2006 in a June 2006 rating decision.  Thereafter, the 10 percent evaluation was continued effective April 1, 2006, as reflected in a September 2007 statement of the case (SOC).  In an April 2006 SOC, the evaluation of the Veteran's right ankle disability was increased to 10 percent as of July 1, 2005.  In a March 2010 rating decision, which was issued after the Veteran submitted his November 2007 substantive appeal (VA Form 9), the evaluations of the Veteran's right ankle disability and left knee disability were increased to 20 percent effective December 22, 2009, the date of a VA examination assessing these disabilities.  However, because these rating increases did not represent a grant of the maximum benefits allowed by law, the Veteran's claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As will be discussed below, the Veteran has withdrawn his appeal of the evaluation of his right ankle disability. 

The Board notes that at a January 2011 hearing, the Veteran indicated that he was not going to pursue the issue of an extension of a temporary total rating for his left knee disability.  However, in his November 2007 VA Form 9, the Veteran made it clear that he was only appealing the denials of increased ratings for his right ankle and left knee disabilities.  Thus, the issue of an extension of the temporary total rating based on surgery necessitating convalescence is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2010). 

In April 2006, the Veteran requested to testify at a hearing before a decision review officer (DRO).  In June 2006, an informal conference was held in lieu of the DRO hearing.  The conference report reflects that the Veteran was informed that he could request an additional hearing before a DRO.  The Veteran agreed to this action and has not requested to testify at another DRO hearing. 

In January 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  At the January 2011 hearing, the Veteran withdrew his appeal of the evaluation of his right ankle disability.  

2.  Prior to December 22, 2005, the Veteran's left knee disability was manifested by arthritis, swelling, mild instability, painful motion, flexion limited to 120 degrees, and normal extension.

3.  Between April 1, 2006 and December 21, 2009, the Veteran's left knee disability was manifested by arthritis, painful motion, flexion limited to 100 degrees, and normal extension, with no instability or subluxation. 

4.  As of December 22, 2009, the Veteran's left knee disability has been manifested by arthritis, pain, moderate instability and subluxation, incoordination, locking episodes, effusion, flexion limited to 119 degrees, and extension limited to 22 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for a separate rating of 10 percent, but no higher, based on painful and limited motion of the left knee have been met prior to December 22, 2005 and from April 1, 2006 to December 21, 2009, inclusive.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010); VAOPGCPREC 23-97. 

3.  The criteria for a separate rating of 30 percent, but no higher, for limitation of extension of the left knee have been met as of December 22, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010); VAOPGCPREC 23-97.

4.  The criteria for a rating in excess of 10 percent prior to December 22, 2005 and from April 1, 2006, and in excess of 20 percent from December 22, 2009, for recurrent subluxation or instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court further held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, an April 2005 letter informed the Veteran that the evidence must show that his disability had gotten worse.  It also provided notice of the Veteran's and VA's respective responsibilities for obtaining evidence in support of his claim.  In a March 2006 letter, the Veteran was provided all notice required under the VCAA with respect to claims for increased evaluations.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, the Veteran had an opportunity to submit additional information and evidence before his claim was subsequently adjudicated in an April 2006 rating decision and thereafter in a September 2007 SOC, a March 2010 supplemental statement of the case (SSOC), and a March 2010 rating decision.  Thus, the Veteran's claim has not been prejudiced by any delay in notification.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The Board finds that the duty to notify has been satisfied.  See Vazquez-Flores, 24 Vet. App. at 97-103.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.

The duty to assist also includes, when appropriate, conducting a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate VA examination most recently in December 2009.  The Board finds that the VA examination obtained in this case is adequate for rating purposes, as the examiner reviewed the claims file, thoroughly examined the Veteran, including conducting diagnostic tests and obtaining an MRI study, and described the Veteran's disability in sufficient detail  that the Board's decision on this claim can be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  The Veteran has not stated and there is no other evidence suggesting that there has been a material change in the severity of his left knee disability since it was last examined in December 2009.  38 C.F.R. § 3.327(a).  In this regard, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 116.  

As noted above, in January 2011 the Veteran testified at a Board hearing before the undersigned.  Under 38 C.F.R. § 3.102(c)(2) (2010), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that the hearing officer's duties under 38 C.F.R. § 3.102(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97. 

Here, the outstanding issue has been whether the Veteran's service-connected left knee disability meets the criteria for a higher rating.  Although the Board asked questions of the claimant pertaining to these criteria, the Veteran was not told directly that the evidence had to show that his left knee disability approximated the criteria for a higher rating.  See id. at 497 (holding that a hearing officer's inquiries regarding the existence of a current disability and a nexus to service did not equate to explaining that these issues were material to substantiating the claim).  However, the Board finds that the Veteran has not been prejudiced by this error.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.102(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination report, and there was no indication that the appellant had any additional information to submit.  Similarly, in this case the Veteran's claim has been fully developed, to include obtaining the Veteran's VA treatment records and providing a current and thorough VA examination.  The Veteran has not identified any additional information or evidence relevant to this claim.  Thus, the outcome of this claim has not been affected with respect to any error in explaining the outstanding issues and therefore no prejudice exists.  See id.; see also Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 (2009) (holding that the assessment of whether prejudicial error exists is based on the specific facts of each case); Mayfield, 19 Vet. App. at 122.  

As to the duty to suggest evidence that may have been overlooked, the Veteran did not raise any new issues pertaining to his claim at the hearing.  See Bryant, 23 Vet. App. at 497-98.  There is no indication of any other outstanding evidence that may have been overlooked.  Therefore, there was no need to suggest the submission of evidence missing from the record.  See id.  As such, for the foregoing reasons, the Board finds that the requirements under 38 C.F.R. § 3.102(c)(2) have essentially been satisfied, and that any errors in this regard did not prejudiced the Veteran's claim.  See id. 

II. Withdrawal of Appeal

At the January 2011 Board hearing, the Veteran indicated that he wished to withdraw his claim for an increased rating for his right ankle disability. 

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2010); Hanson v. Brown, 9 Vet. App. 29, 31 (1996).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  

Here, because there is a transcript of the January 2011 Board hearing, the Veteran's request for a withdrawal at the hearing is in writing.  The transcript also includes the Veteran's name and claim number.  As of the January 2011 hearing, the Board had not yet issued a final decision on this claim.  Therefore, the Veteran's withdrawal of this claim is valid.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the Veteran's claim for an increased rating for his service-connected right ankle disability is not appropriate and the appeal should be dismissed.  Id.   

III. Increased Rating

The Veteran claims entitlement to a rating in excess of 10 percent prior to December 22, 2005 and from April 1, 2006, and in excess of 20 percent from December 22, 2009 for his service-connected left knee disability.  For the following reasons, the Board finds that a separate rating of 10 percent, but no higher, based on painful and limited motion of the left knee is warranted prior to December 22, 2005 and from April 1, 2006 to December 21, 2009, inclusive.  The Board also finds that a separate rating of 30 percent, but no higher, is warranted as of December 22, 2009 based on limitation of extension of the left knee.  For the following reasons, the Board finds that the criteria for a higher rating based on instability of the left knee have not been met at any point since the Veteran's claim for an increase. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2010) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran's disability of the left knee has been rated by analogy under Diagnostic Code (DC) 5257 for recurrent subluxation or lateral instability of the left knee.  See 38 C.F.R. § 4.71a.  Under DC 5257, a 10 percent rating is assigned for slight impairment of the knee, a 20 percent rating is assigned for moderate impairment of the knee, and a 30 percent rating is assigned for severe impairment of the knee.  

Here, a June 2005 VA treatment record reflects that the Veteran reported pain over the lower patella and persistent swelling.  He stated that the pain was worse with activity or at the end of the day.  He also stated that "at times" it felt like it gave way or buckled.

At a May 2005 VA examination, the Veteran reported ongoing pain, swelling, numbness, giving out and lack of endurance.  He described the pain as constant and being a 2 out of 10 in terms of severity which could get as high as 5 out of 10 with activity or at the end of day, as well as in cold weather.  At its worst the pain was an 8 out of 10.  The Veteran denied dislocation or recurrent subluxation of the knee joint.  On examination, it was noted that the Veteran did not wear a brace.  He walked with a limping gait.  The Veteran had tenderness to palpation and slight swelling.  Flexion was from 0 to 120 degrees with pain beginning at 120 degrees.  Extension was to 0 degrees.  There was no additional decreased range of motion with repetitive testing of the knee.  There was also no laxity of the knee.  The Veteran was diagnosed with mild degenerative joint disease based on X-ray studies.

In September 2005, the Veteran applied for medical leave from his job as a juvenile detention officer.  A September 2005 doctor's note reflects that the Veteran could only perform light duty and needed surgery for the left knee.  

A September 2005 VA treatment record reflects that the Veteran's job required him to stand for long periods of time, climb stairs, and do lots of walking.  On examination, the Veteran's left knee had no ballottable effusion, redness or local tenderness.  Range of motion was full.  A work restriction was written for two weeks informing the Veteran's employer that the Veteran could not lift anything greater than 25 pounds, climb steps, or stand longer than fifteen minutes.  It was noted that the Veteran would be able to return to his full duties in October 2005. 

An October 2005 VA treatment record reflects that the Veteran reported being unable to walk two blocks without his left knee swelling and becoming painful.  He stated that after walking the pain was an 8 out of 10.  He also requires pain medication in order to sleep.  He stated that the pain never went away completely.  On examination, there was pain to palpation of the left knee as well as crepitus with flexion and extension.  However, the Veteran did have full range of motion.  Effusion was also noted.  The Veteran was prescribed pain medication.  It was also noted that the Veteran was not working pending an orthopedic appointment. 

In a November 2005 VA treatment record, the Veteran reported catching and popping of the knee, as well as being unable to completely straighten out the leg without jiggling it.  On examination, the Veteran had mild effusion, anterior soft tissue swelling above the patella, and medial joint line tenderness.  It was recommended that the Veteran remain on light duty, and that walking, standing, lifting, running, and wrestling (in connection with the Veteran's job as a detention officer which sometimes required physical restraint of inmates) should be kept to a minimum.  

In December 2005, the Veteran underwent a left knee arthroscopy with partial medial meniscectomy and chondroplasty.  He was diagnosed with chondromalacia in the patellofemoral joint and degenerative tearing of the left medial meniscus.  A December 2005 VA MRI reflects that the Veteran also had small joint effusion. 

In January 2006, the Veteran's employment as a juvenile detention officer was terminated.  At the January 2011 Board hearing, the Veteran explained that his job did not allow him to perform light duties and thus he was unable to return to work after he left in September 2005.  His job was terminated due to his prolonged absence.  

A February 2006 VA treatment record reflects that the Veteran reported improved pain but also increased instability.  He denied dislocation or recurrent subluxation.  It was noted that he used a cane and a knee brace.  On examination, the Veteran had flexion from 0 to 120 degrees, and extension to zero degrees.  On repeating the range of motion exercise, the Veteran had flexion to 110 degrees and extension to 0 degrees.  He did not have ligamentous laxity.

VA treatment records dated in March 2006 reflect that the Veteran reported significant left knee pain and that he had to stop physical therapy early due to pain and fatigue.

An April 2006 VA treatment record reflects that the Veteran no longer had clicking catching, or locking of the knee.  However, he continued to report pain.  He had full extension and 120 degrees of flexion.  It was recommended that the Veteran not return to his job as a detention officer but rather find more sedentary work. 
A June 2006 VA treatment record reflects that the Veteran continued to have clicking of the knee but that it was less frequent or intense.  The Veteran also reported increased pain.  On examination, the Veteran did not have erythema or obvious effusion.  No laxity was observed with varus or valgus stressing of the knee.  The Veteran had flexion to 115 degrees and extension to 15 degrees.  He also had paresthesia directly over the patella.  He did not have obvious crepitus.  The Veteran was prescribed pain medications and another month of weekly physical therapy. 

A July 2006 VA treatment record reflects that the Veteran had some crepitus with range of motion but no gross instability, effusion, or erythema.

A September 2006 VA examination report reflects that the Veteran was unable to play sports, to lift anything more than 15 to 20 pounds, to stand more than 30 minutes, or to walk more than five to ten minutes.  The Veteran also reported that he had ten flare-ups in the winter each lasting two hours.  He stated that he generally had flare-ups about once a month with pain lasting a day.  At these times range of motion of the knee decreased by 30 percent.  On examination, the Veteran's left knee did not exhibit instability.  Extension was to 0 degrees and flexion was to 100 degrees.  On repetition, the Veteran's flexion was reduced to 80 degrees.  Extension remained the same.  There was no reported or observed decrease in coordination, strength, or endurance.  However, the Veteran did report increased pain on repetitive motion.  Based on X-rays, the Veteran's left knee was diagnosed with mild chronic degenerative changes.  It was noted that the Veteran could perform sedentary work without any restrictions.

In an August 2007 VA treatment record, the Veteran reported constant left knee pain which he described as aching and burning.  He attributed the pain to trying to be more active.  In this regard, he was walking daily and playing golf.  On examination, range of motion did not appear to be restricted although there was perhaps a slight extension lag.  The Veteran did not have effusion or laxity.  Crepitus was noted during the range of motion exercises.  It was noted that the Veteran's pain varied in intensity and increased based on his activity level.

A March 2009 VA treatment record reflects that the Veteran's left knee was non-tender and did not exhibit swelling.  

The December 2009 VA examination report reflects that the Veteran had instability and "giving way" of the knee, weakness, and incoordination.  The Veteran also reported subluxation several times a week as well as weekly locking episodes.  Numbness was noted over the knee cap.  The Veteran reported weekly flare-ups which were moderate in nature and lasted one to two days.  He could stand up to one hour and could not walk more than a few yards.  On examination, edema, effusion, heat, tenderness, guarding movement, and clicks were all noted.  The Veteran had mild instability of the knee.  Flexion was to 119 degrees and extension was limited by 22 degrees.  It was noted that the Veteran had pain when performing the range of motion exercises and that flexion was limited to 112 degrees on repetition.  In terms of the effects of the Veteran's left knee disability on his daily activities, the examiner noted that it prevented the Veteran from doing chores, exercises, sports, or recreation, that it had a severe effect on his ability to drive or travel, and that it had a moderate affect on his ability to shop, bathe, and dress. 

A December 2009 VA MRI report reflects that no effusion was seen.  The left knee showed patellofemoral arthropathy with narrowing of the joint space and marginal osteophytes.  The medial and lateral ligaments were intact.  The medial and lateral joint compartments were preserved.  The anterior and posterior cruciate ligaments, the quadriceps and patellar tendons, and the medial and lateral menisci were normal.  

At the January 2011 Board hearing, the Veteran stated that he was currently employed as a behavior aide specialist at a school district, a job which involved doing work similar to the work he did as a juvenile correction officer, including having to constantly bend and use his knees.  However, the Veteran was able to sit down when he needed to and accommodations had been made for his left knee disability.  The Veteran stated that his knee became very stiff when it was held in one place, such as during driving, and that when the Veteran walked it clicked and caught at times. 

In carefully reviewing the evidence of record, the Board finds that increased ratings under DC 5257 based on instability or subluxation of the knee are not warranted at any point during the pendency of this claim.  Prior to December 22, 2005, the Veteran reported that "at times" it felt like his knee gave way or buckled but he did not report recurrent dislocation or subluxation of the knee joint.  The May 2005 VA treatment record reflects that an examination was negative for laxity of the knee.  In the November 2005 VA treatment record, the Veteran reported catching and popping of the knee as well as being unable to completely straighten it out without jiggling it.  However, no clinical findings were reported in this record and there is no evidence showing that these symptoms caused significant instability of the knee. Thus, overall, the evidence prior to December 22, 2005 shows no more than slight instability of the knee.  See 38 C.F.R. § 4.71a, DC 5257.  There is also no evidence of subluxation prior to December 22, 2005.  

After April 1, 2006 and prior to December 22, 2009, no laxity, subluxation, or instability was noted in the treatment records.  The September 2006 VA examination report reflects that the Veteran's left knee did not exhibit instability.  Accordingly, a rating in excess of 10 percent under DC 5257 is not warranted from April 1, 2006 and prior to December 22, 2009.  

A rating in excess of 20 percent under DC 5257 is also not warranted from December 22, 2009.  At the December 22, 2009 VA examination, the Veteran reported instability, "giving way" of the knee, weakness, incoordination, subluxation several times a week, and weekly locking episodes.  However, on examination only "mild instability" of the knee was found.  The Board finds that the December 2009 VA examination report shows moderate instability or subluxation of the knee but not severe instability or subluxation of the knee.  Assuming the Veteran to be credible, the Board finds that having subluxation or locking episodes of the knee several times a week does not amount to "severe" impairment, especially in the absence of corresponding clinical findings.  Although the Veteran apparently reported that he could not walk more than a few yards, the Board does not find this to be credible.  In this regard, at the January 2011 Board hearing the Veteran stated that he had started his current job as a behavior aide specialist two years earlier, which would be around the beginning of 2009.  The Veteran stated that this job was similar to his job previous job as a juvenile detention officer, which involved standing for prolonged periods of time and a substantial amount of walking.  The Veteran also stated that his current job duties required him to "constantly" bend and use his knees.  Thus, the Board does not find it credible that the Veteran could not walk more than a few yards at the time of the December 2009 VA examination in light of his job requirements.  Based on the foregoing, the Board finds that no more than moderate instability or subluxation of the knee has been shown as of December 22, 2009.  Therefore, a rating in excess of 20 percent is not warranted under DC 5257 as of December 22, 2009.  See 38 C.F.R. § 4.71a.

The Board has also considered whether higher or separate evaluations for the Veteran's left knee disability are warranted under other diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Importantly, when a rating has been assigned under DC 5257 based on instability of the knee, a separate rating may also be assigned based on arthritis of the knee with limited motion provided that limitation of motion at least meets the criteria for a 0 percent rating. A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  For the reasons discussed below, the Board finds that a separate rating of 10 percent is warranted for arthritis with painful limitation of motion prior to December 22, 2009 and a separate rating of 30 percent is warranted as of December 22, 2009 for limitation of extension. 

The Veteran has been diagnosed with traumatic arthritis of the left knee.  Diagnostic Code 5010 indicates that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In this regard, Diagnostic Codes 5260 and 5261 pertain to limitation of flexion and limitation of extension, respectively.  See id.

Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  Id.   

Under DC 5261, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See id.  

The Board notes that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  See id., Plate II.  

With any form of arthritis, painful motion is an important factor of disability. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59.

Throughout the course of this appeal, the Veteran's flexion has always well-exceeded 60 degrees.  The Veteran's most limited flexion, as documented by the evidence of record, was to 100 degrees in the September 2006 VA examination, with flexion being limited to 80 degrees on repetition.  Thus, the Veteran's limitation of flexion did not meet the criteria for even a 0 percent rating at any point during the course of this appeal under DC 5260.  See 38 C.F.R. § 4.71a.  

With regard to extension, prior to December 22, 2009 the Veteran's extension has consistently been shown to be normal, with the exception of the June 2006 VA treatment record, which showed extension to 15 degrees.  However, the Board finds that this report does not establish extension limited to 15 degrees as a chronic problem at this time.  In this regard, the Veteran's left knee was shown to have normal extension in the February 2006 VA treatment record, April 2006 VA treatment record, and September 2006 VA examination report.  At the September 2006 VA examination, the Veteran's extension remained normal (i.e. to 0 degrees) even after repetitive movements.  Moreover, although the Veteran was noted to have a "slight extension lag" in the August 2007 VA treatment record, his range of motion was not found to be restricted.  Thus, the Board finds that the evidence of record does not establish limitation of extension of 15 degrees prior to December 22, 2009 based on the one-time finding of such limitation in the June 2006 VA treatment record.  

Nevertheless, when viewed in its totality, the Board finds that the evidence of record, to include the June 2006 VA treatment record, consistently demonstrates that the Veteran's traumatic arthritis of the left knee is productive of painful limitation of motion which satisfies the criteria for a separate rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.59; Gilbert, 1 Vet. App. at 55;  VAOPGCPREC 23-97.  Accordingly, a separate 10 percent rating is warranted prior to December 22, 2009 (apart from the period when the Veteran was already in receipt of a total rating) for arthritis with painful and limited motion under DC 5010.  See 38 C.F.R. §  4.59, 4.71a.  

As of December 22, 2009, the Board finds that a separate 30 percent rating is warranted based on the examiner's finding that the Veteran's extension was limited by 22 degrees.  Under DC 5260, extension limited to the range between 20 and 29 degrees, inclusive, warrants a 30 percent rating.  See 38 C.F.R. § 4.71a.  As a separate 30 percent rating is assigned based on limitation of extension as of December 22, 2009, an additional ten percent rating for arthritis of the left knee is not warranted.  To assign yet another rating under DC 5003 from December 22, 2009 would contravene the express language of DC 5003 (which provides that a separate 10 percent rating for arthritis is warranted only when limitation of motion is not compensable under another diagnostic code) and also violate the rule against pyramiding.  See id; see also 38 C.F.R. § 4.14.  

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion).  The Board acknowledges the functional limitations imposed by the Veteran's left knee disability, including the Veteran's difficulties with standing and walking and inability to play sports.  However, the Board finds that these limitations are expected concomitants of the Veteran's painful and limited motion and instability of the left knee, which have already been compensated.  In this regard, although the June 2006 and December 2009 VA examinations showed increased pain and increased limitation of flexion on repetition, the Veteran's range of flexion still well-exceeded the limitations required to meet the criteria for a 0 percent rating under DC 5260 even after repeated movements, as discussed above.  The Veteran's extension was not further limited by repetition.  Moreover, as discussed above, a separate 10 percent rating has already been assigned prior to December 22, 2009 based on painful and limited motion prior to December 22, 2009.  Because the Veteran's pain and functional limitations do not represent yet additional disability beyond the evaluations already assigned, a higher rating is not warranted under sections 4.40 and 4.45.  See Deluca, 8 Vet. App. at 204-07.  

The Board notes that the assignment of a separate 30 percent rating for the Veteran's left knee disability as of December 22, 2009 does not violate the amputation rule under 38 C.F.R. § 4.68 (2010), which provides that combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  In this regard, the 20 percent rating for subluxation and instability of the left knee under DC 5257, when combined with the 30 percent rating for limitation of extension, totals 40 percent under 38 C.F.R. § 4.25 (2010).  This combined 40 percent rating does not exceed the ratings the Veteran would be entitled to under DC's 5160 to 5165 for amputation of the leg.  See 38 C.F.R. § 4.71a. 

The Board has also considered whether a separate rating is warranted under DC 5258, which pertains to dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  See 38 C.F.R. § 4.71a.  However, while the Veteran had tearing of the left medial meniscus prior to his December 22, 2005 surgery, the evidence of record is negative for a dislocated meniscus.  The December 2009 VA MRI report reflects that the Veteran's medial and lateral menisci were normal.  Thus, DC 5258 does not apply.  See id.

There is no evidence suggesting that the Veteran has had ankylosis of the knee, removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DC's 5256, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a. 

With respect to staged ratings, the Board notes that the Veteran's left knee disability has been assigned different evaluations corresponding to different time periods during the course of this appeal.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126.  For the reasons discussed above, the Board finds that further staged ratings are not appropriate during the pendency of this claim.  See id.

The Board has also considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran is currently working and has never argued that he was unemployable by virtue of his left knee disability.  Although the Veteran took time off from his job as a juvenile correction officer in September 2005 which eventually lead to termination of employment in January 2006, the evidence of record, including the Veteran's own statements, show that while the Veteran was unable to perform the fairly intensive physical labor this job entailed, he could still perform sedentary work and light duties.  A total rating has already been assigned from December 22, 2005 to April 1, 2006 for the Veteran's left knee surgery and subsequent convalescence.  Thus, the Board finds that the issue of TDIU has not been raised by the record.  See id. 

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's reported symptoms are those contemplated by the rating criteria, as discussed above.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  The Veteran has not submitted evidence indicating that his left knee disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  That the Veteran's left knee disability might limit his ability to work in certain capacities is contemplated by the rating criteria, which is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96 (August 16, 1996).  The fact that circumstances specific to a particular veteran may cause the effects of a service-connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Id.  Rather, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  See id.  Because the Board finds that the symptoms and functional limitations caused by the Veteran's left knee disability are contemplated by the rating criteria, there is no need to consider whether it causes marked interference with employment.  Thun, 22 Vet. App. at 115.  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 115.  

Accordingly, the Board finds that a separate 10 percent rating based on arthritis with painful limitation of motion is warranted for the Veteran's left knee disability prior to December 22, 2005 and from April 1, 2006 to December 21, 2009.  A separate 30 percent rating is warranted as of December 22, 2009 based on limitation of extension of the left knee.  

The preponderance of the evidence is against a higher rating under DC 5257 for the Veteran's left knee disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an evaluation higher than what has already been assigned in this decision for the Veteran's left knee disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

The appeal of the issue of entitlement to a rating in excess of 10 percent prior to May 20, 2005 and from July 1, 2005, and in excess of 20 percent from December 22, 2009 for a right ankle disability is dismissed. 

Entitlement to a separate 10 percent rating prior to December 22, 2005 and from April 1, 2006 to December 21, 2009, inclusive, based on arthritis and painful limited motion of the left knee, is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a separate 30 percent rating as of December 22, 2009 for the Veteran's left knee disability based on limitation of extension is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a rating in excess of 10 percent for instability of the left knee prior to December 22, 2005 and from April 1, 2006, and in excess of 20 percent from December 22, 2009 is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


